 



[BRITE LOGO]
BRITE VOICE SYSTEMS GROUP LIMITED
STATEMENT OF TERMS AND CONDITIONS OF EMPLOYMENT
This statement sets out the particulars of the terms and conditions upon which
you are employed, as required by Section 1 of the Employment Protection
(consolidation) Act 1978.

         
1.
  Name of Employee:   Francis Sherlock
 
       
2.
  Place of Employment:   Brite Voice Systems Group
Brite Court
Park Road, Gatley
Cheshire, SK8 4HZ.
 
            Or any other place of employment within the company’s UK operations
from which the company reasonably requests you to conduct your employment.
 
       
3.
  Duties    
 
            During the continuance of your employment, you shall perform such
duties and exercise such powers as shall from time to time be reasonably and
lawfully required of you in your position as Director of Customer Support;
Eastern Hemisphere or such other duties as may be required from time to time and
as may be within your skill and capability.
 
            In the performance of your obligations you are required at all times
to obey such instructions as may be given to you from time to time by the
company and to comply with all policies and procedures of the Company currently
in force and all Company rules from time to time.
 
       
4.
  Date of commencement of employment:   t.b.c.
 
        5.   Date of continuous employment for the purposes of statutory
continuity:
 
       
 
  n/a    

 

          T&C’s Gatley   1   PPD/LJP

 



--------------------------------------------------------------------------------



 



[BRITE LOGO]

          6.   Hours of Work
 
            Your basic hours of work will be 37.5 hours per week. Your normal
working hours will be subject to variation where necessary in the interest of
the efficiency of the Company.
 
            At times it is necessary for all or some of the staff to work
overtime and, consequently, you will be expected and required to work such
additional hours as are reasonable and necessary in the interests of the
Company; this is taken into consideration in determining your conditions and
level of salary.
 
        7.   Pay
 
            Your current salary and all particulars (including and changes)
relating thereto are set out in your itemized salary slips. Your salary is paid
direct to your bank account, monthly in arrears. Salaries are subject to annual
review.
 
        8.   Expenses
 
            Brite re-imburses legitimate and approved business expenses as
incurred and supported by receipts in accordance with its established expense
policy.
 
        9.   Holidays
 
       
 
  (i)   The holiday year runs from 1st January to 31st December and holidays
accrue pro-rata throughout this period. Holidays cannot be carried forward after
31st December.
 
       
 
  (ii)   The basic holiday for all staff is 33 days per year comprising of
25 days or on a pro-rate basis of two days per complete calendar month worked
plus 8 Statutory and Bank Holidays.
 
       
 
  (iii)   After 10 year’s Company Service, 3 additional days holiday will be
granted. After 20 year’s Company Service a further 2 days making a total of
30 days holiday plus 8 statutory and Bank Holidays.

 

          T&C’s Gatley   2   PPD/LJP

 



--------------------------------------------------------------------------------



 



[BRITE LOGO]

                  (iv)   If at the date of leaving your employment with the
company you have not taken all your pro-rate holiday entitlement, you will
normally receive payment in lieu. Except in the case of dismissal for gross
misconduct, if you have not taken all your pro-rata holiday entitlement at the
date of leaving your employment with the Company, you will receive pay in lieu
of such entitlement. If you have taken more than your entitlement at the date of
your leaving, you will be obliged to re-pay wages paid for such excess period.
If your employment with the Company is terminated on the grounds of gross
misconduct, you will not be entitled to any accrued holiday pay.
 
            10.   Sickness, Absence and Payment    
 
           
 
  (i)   Absence Notification    
 
                    In the event of your becoming unfit for work, you must
notify the Company as soon as possible on the first day of absence.
 
                    When you return to work you will be required to complete the
company Self-Certificate Form. If you are absent for more than 7 days, you will
be required to obtain a Medical Certificate from your doctor and forward it to
the Human Resources Department. The above procedure must be followed in order to
qualify for Company Sick Pay.
 
           
 
  (ii)   Sick Pay    
 
                    Sick pay is determined as the full basic salary of the
employee.
 
           
 
  (iii)   Duration    
 
                (a)   The period for which sickness payment will be made will
depend upon
Service as follows:
 
           
 
      Less than one year’s service   6 weeks
 
      Over 1 year, but less than 2 years service   12 weeks
 
      Over 2 years, but less than 5 years service   18 weeks
 
      Over 5 years service   36 weeks

 

          T&C’s Gatley   3   PPD/LJP

 



--------------------------------------------------------------------------------



 



[BRITE LOGO]

         
 
  (b)   For the purpose of calculating service with the Company, the figure
taken will be the length of service as at April 1st in the appropriate year.
 
       
 
  (c)   The periods of sick pay specified are related to a Tax year (April to
march). In cases where continuous periods of sickness run into two Tax Years the
total pay will not exceed the entitlement for the year on which the sickness
started; any separate period of illness in the second Tax Year will be eligible
for a new entitlement after a 6 week re-qualifying period.
 
       
 
  Note    
 
            Where the absence due to sickness is attributable to the fault or
negligence of a third party, any payments by the company by way of sick pay will
be treated as a loan. This loan will be repayable if the employee is successful
in action against a third party at fault.
 
       
 
  (iv)   Medical Examination
 
            In the event of repeated or prolonged illness, or any question
relating to your fitness to carry out your work, you will agree to submit
yourself to a Medical Examination at company expense by a Medical Officer
appointed by the Company.
 
       
11.
  Pensions    
 
            After successful completion of any agreed probationary period, you
will be invited to join the company subsidized pension scheme. The scheme is
presented with Scottish Equitable, and has an option to opt out of SERPS.
Employee contributions vary between 4-6% dependent on age. Full details are
available from the Human Resources Department upon request.
 
            A separate in-service life insurance is provided by the company
which provides death benefits of 3 x basic salary plus 30% of salary pension
payable to your spouse.
 
       
12.
  Discipline    
 
            In any organisation it is essential that certain rules and mutual
responsibilities exist for the smooth running of the Company as a whole.

 

          T&C’s Gatley   4   PPD/LJP

 



--------------------------------------------------------------------------------



 



[BRITE LOGO]

                  Your employment is subject to these rules. Any breach of the
rules will lead to disciplinary action as described in the Company Disciplinary
Procedure.
 
                This document also describes your right to appeal against
certain disciplinary action taken against you.
 
            13.   Grievances
 
                Any grievances relating to your employment should be raised in
the first instance with your immediate Supervisor/Manager. If you have a
grievance and you are dissatisfied with the outcome, you have the right to
appeal to a Director of the Company and you have the right to be accompanied by
an employee of your choice.
 
            14.   Termination of Employment
 
                (i)   The length of notice you require to give to terminate your
employment is 4 weeks unless you have been informed otherwise.
 
                (ii)   The length of notice you are entitled to receive is as
follows:-
 
           
 
      Length of continuous service   Period of Notice
 
           
 
      Less than 4 years   4 weeks
 
           
 
      4-12 years   1 week for each complete year of continuous employment
 
           
 
      12 years and over   12 weeks
 
                (iii)   In the case of dismissal of gross misconduct, your
employment may be terminated by the Company forthwith without payment other than
the arrears of salary due.
 
                (iv)   Upon termination of your employment you will hand over to
the Company before leaving the Company’s service, any property of the Company in
your possession, including any Company vehicle, designs, drawings, data or any
records relating to the Company’s activities.

 

          T&C’s Gatley   5   PPD/LJP

 



--------------------------------------------------------------------------------



 



[BRITE LOGO]

          15.   Confidentially
 
            You shall neither during your employment with the Company (save as
required for the proper performance of your duties) nor after termination of
your employment howsoever occasioned divulge to any person on any occasions any
of the processes, intentions, trade secrets, accounts, finances, dealings or
other confidential information which you may receive or obtain during your
employment with the Company in relation to the business of the Company or any of
its customers or clients.
 
        16.   Inventions
 
            Employees engaged in a technical capacity will be required to sign
the Company’s Standard Form of Agreement relative to Inventions, Patents etc. if
the Company in its absolute discretion considers this to be necessary.
 
        17.   General
 
       
 
  1.   Employees must not, without the written consent of the Company (which
would not be unreasonably withheld) directly or indirectly engage or be
concerned or interested in any other trade business or undertaking of any kind.
This shall not prelude the holding of shares in any Limited Company.
 
       
 
  2.   Any changes in name, address or marital status must be notified
immediately to the Human Resources department at the Gatley offices.
 
       
 
  3.   Brite has adopted a non-smoking policy which you will be expected to
observe within the offices.

THIS STATEMENT DOES NOT OF ITSELF CONSTITUTE A CONTRACT
 

          T&C’s Gatley   6   PPD/LJP

 